Citation Nr: 0840870	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to July 
1956.  

This claim comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the VA 
Regional Office in Winston-Salem, North Carolina.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is verification of the occurrence of the veteran's 
claimed stressor.  

3. The weight of the medical evidence is against a showing 
that the veteran currently has PTSD.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f), 
and 4.125(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters issued prior to the decision on 
appeal and dated in March and May 2006, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  
Specifically, the RO delineated the necessary evidence to 
establish entitlement to service connection for PTSD, and 
advised the veteran to submit evidence providing specific 
detail to assist in the verification of his claimed 
stressor(s).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service private 
treatment records, and a VA examination report.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


General Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Specific Legal Criteria

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).  


Analysis

Initially, the Board notes that the veteran contends that he 
suffers from PTSD as a result of a non-combat, in-service 
stressor.  Specifically, he maintains that he received severe 
facial burns after scalding water was accidentally splashed 
on his face.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records and VA 
examination.  Although this Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Of historical relevance, a service medical record dated in 
February 1956 indicated that the veteran reported being 
burned by hot water while working in the mess hall.  He was 
treated with ointment for first degree burns to his face and 
released.  An outpatient treatment record of a few days after 
the initial incident reflected treatment for burns on face 
and left wrist, and additional ointment was prescribed.  The 
remainder of the veteran's service medical records are 
negative for complaints of or treatment for burns. 

In January 1962, the veteran was accorded a VA dermatology 
examination. He complained of a burning sensation of the 
face. Objectively, no skin abnormalities which could be 
considered residuals of the in-service injury were evident. 
The diagnosis was no skin abnormalities of the face; 
subjective complaints only. 

In January 2006, the veteran filed his claim for entitlement 
to service connection for PTSD.  Prior to this filing, no 
claim or mention of PTSD is of record.  

Private medical reviews conducted by a L.G., a Licensed 
Psychological Associate (LPA), and dating from June to 
September 2006, contained diagnoses of chronic and severe 
PTSD as well as severe facial burns with depressive features.  
Among the reported medical history and current symptomatology 
are complaints of frequent intrusive thoughts, flashbacks, 
traumatic nightmares about the accident, distress at exposure 
to triggers which remind the veteran of the accident, 
avoidance of conversations about his military service, 
detachment from others, social isolation, irritability, 
hypervigilance, and exaggerated startle response.  The 
practitioner's evaluations and diagnoses of PTSD were 
predicated on facts as related to the LPA by the veteran 
regarding the veteran's alleged military experiences.  

An August 2007 VA PTSD examination report by a psychologist 
reflects a reported history of current psychotherapeutic 
treatment for a mental disorder.  The examiner noted the 
veteran was being seen by a Master's level LPA for mood 
disorder due to severe facial burns with depressive features 
and chronic, severe PTSD.  The examiner summarized the 
veteran's current psychosocial functional status as good.  
When discussing the veteran's alleged stressor, the veteran 
reported being startled at how fast the accident happened, 
but failed to mention fear, terror, or horror at the 
accident.  The veteran was diagnosed with anxiety disorder, 
not otherwise specified (NOS), and depressive disorder, NOS 
at Axis I.  The examiner opined that the veteran does not 
meet the DSM-IV criteria for a diagnosis of PTSD as he did 
not present sufficient symptoms to support this diagnosis.  
Further, the examiner noted that the veteran does not meet 
Criteria A for a diagnosis of PTSD due to the veteran's 
description as startled by the event, and not horrified or 
fearful.  Additionally, the examiner found that the veteran's 
reported account of what happened to him in service is at 
odds with what was documented in the veteran's military 
record.  

The Board finds that the August 2007 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the VA examination was by an examiner with a doctorate in 
psychology and was based on a complete review of the claims 
file, treatment reports, examination findings, and 
psychological testing, his conclusion that the veteran does 
not suffer from PTSD is entitled to greater weight than the 
diagnosis rendered in private outpatient treatment reports.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  (Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence).  

In this case the diagnosis of the private LPA was not 
predicated on a review of the claims folder to support the 
diagnosis. Clearly, her opinion was based on a history 
provided by the veteran, not on review of the record, as her 
report refers to severe, disfiguring burns sustained by the 
veteran, while the report of the January 1962 VA dermatology 
examination shows that the veteran in fact had no residuals 
of the in service incident. The Board, therefore, attaches 
greater weight to the opinion provided by the VA examiner.  
In addition, the VA examiner provided a rationale for why he 
believed that the findings did not support a current 
diagnosis for PTSD.  

Furthermore, the Board acknowledges the statements received 
from the veteran regarding his current symptoms and his 
experiences in service.    The veteran is certainly competent 
to describe his own symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  However, to whatever extent these assertions are 
being offered on his current condition, the Board points out 
that questions of medical diagnosis and causation are within 
the province of medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the veteran is a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard have no probative value.  

Consequently, the Board must conclude that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


